Oliver, Chief Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in American Thermo-Ware Company v. United States, 32 Cust. Ct. 458, Abstract 58006. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof.
I further find such values to be the dutiable values of said merchandise.
*486Judgment will be entered accordingly.
Schedule “A”

Remand of protest No. Entry No. Merchandise United States dollars per each

215758-K/6010-53 715891 1 lot containing 35 pairs 6 x 35 binoculars with cases
Binoculars_ 14. 75
Carrying cases- 1. 25
1 lot containing 20 pairs 8 x 40 binoculars with cases
Binoculars_ 17. 50
Carrying cases. -- 1.50
220873-K/9300-53 845385 1 lot containing 75 pairs 7 x 50 binoculars with cases
Binoculars_ 12. 50
Carrying cases_ 2. 00
net packed